Citation Nr: 0605865	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-13 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder to include duodenal ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had verified active service from August 1969 to 
July 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which, in 
pertinent part, denied service connection for duodenal ulcer 
disease.  In October 2003, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge.  In May 2004, the Board remanded the veteran's claim 
to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his November 2001 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran indicated that he 
served with the Naval Reserve from August 1, 1973, to July 
31, 1975.  At the October 2003 videoconference hearing before 
the undersigned Veterans Law Judge, the veteran testified 
that he served with the Naval Reserve and received a physical 
evaluation shortly prior to his discharge in 1975.  In its 
Remand instructions, the Board directed the RO to request a 
"search for any additional service medical, administrative, 
or personnel records for the veteran."  The veteran's 
complete periods of active duty, active duty for training, 
and inactive duty for training with the Naval Reserve have 
not been verified and the service medical records associated 
with such duty have not been requested for incorporation into 
the record.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the RO's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training with the Naval Reserve 
and (2) forward all available service 
medical records associated with such duty 
for incorporation into the record.  

2.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic gastrointestinal disorder to 
include duodenal ulcer disease.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

